Citation Nr: 0903936	
Decision Date: 02/04/09    Archive Date: 02/12/09

DOCKET NO.  08-14 059	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and her son




ATTORNEY FOR THE BOARD

A. M. Clark, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1948 to 
January 1952, and from February 1954 to August 1961.  He died 
in November 2006, and the appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a rating decision of the Department of 
Veterans Affairs (VA), Regional Office (RO) in Newark, New 
Jersey. 

The appellant testified before the undersigned Veterans Law 
Judge in June 2008.  A transcript of the hearing is of 
record.  This appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2008).  


FINDINGS OF FACT

1.  The veteran died in November 2006 at the age of 75.  

2.  The appellant is the veteran's surviving spouse.

3.  According to the Certificate of Death, the cause of his 
death was listed as cirrhosis due to renal failure. 

4. An amended Certificate of Death, issued in December 2006, 
recharacterized the cause of death as congestive heart 
failure due to cardiomyopathy, cirrhosis and renal failure.  

5. At the time of the veteran's death, service connection was 
established for coronary artery disease, status-post coronary 
artery bypass graft. 

6. The veteran's service-connected coronary artery disease 
was the immediate or underlying cause of his death. 


CONCLUSION OF LAW

The criteria for service connection for the cause of the 
veteran's death have been met. 38 U.S.C.A. §§ 1310, 5103(a), 
5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159 (as 
amended), 3.312 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under the relevant laws and regulations, service connection 
may be granted for a disability resulting from disease or 
injury incurred in or aggravated by active service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002).  If a chronic disease is 
shown in service, subsequent manifestations of the same 
chronic disease at any later date, however remote, may be 
service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2008).  However, 
continuity of symptoms is required where a condition in 
service is noted but is not, in fact, chronic or where a 
diagnosis of chronicity may be legitimately questioned.  38 
C.F.R. § 3.303(b) (2008).

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2008).  The Board must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either case, or 
whether the preponderance of the evidence is against the 
claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

To grant service connection for the cause of the veteran's 
death, it must be shown that a service-connected disability 
caused the death, or substantially or materially contributed 
to it. A service-connected disability is one which was 
incurred in or aggravated by active service, one which may be 
presumed to have been incurred during such service, or one 
which was proximately due to or the result of a service- 
connected disability. 38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

In cases of service connection for the cause of death of the 
veteran, the first requirement of a current disability will 
always have been met, the current disability being the 
condition that caused the veteran to die; however, the last 
two requirements for a service-connection claim must be 
supported by the record. See Carbino v. Gober, 10 Vet. App. 
507, 509 (1997).

The death of a veteran will be considered as having been due 
to a service-connected disability when such disability was 
either the principal or contributory cause of death.  38 
C.F.R. § 3.312(a) (2008).  The service-connected disability 
will be considered the principal (primary) cause of death 
when such disability, singly or jointly with some other 
condition, was the immediate or underlying cause of death or 
was etiologically related thereto. 38 C.F.R. § 3.312(b) 
(2008).

The service-connected disability will be considered a 
contributory cause of death when it contributed substantially 
or materially to death, that it combined to cause death, or 
that it aided or lent assistance to the production of death. 
It is not sufficient to show that it casually shared in 
producing death, but rather it must be shown that there was a 
causal connection. 38 C.F.R. § 3.312(c) (2008).

Medical evidence is required to establish a causal connection 
between service or a disability of service origin and the 
veteran's death. See Van Slack v. Brown, 5 Vet. App. 499, 502 
(1993). The debilitating effects of a service-connected 
disability must have made the veteran materially less capable 
of resisting the fatal disease or must have had a material 
influence in accelerating death. See Lathan v. Brown, 7 Vet. 
App. 359 (1995).

There are primary causes of death, which by their very nature 
are so overwhelming that eventual death can be anticipated 
irrespective of coexisting conditions. Even in such cases, 
there may be a reasonable basis for holding that a service-
connected condition was of such severity as to have a 
material influence in accelerating death. In this situation, 
however, it would not generally be reasonable to hold that a 
service-connected condition accelerated death unless such 
condition affected a vital organ and was of itself of a 
progressive or debilitating nature. 38 C.F.R. § 3.312(c).

At the outset, the Board notes that the veteran's amended 
Certificate of Death lists the immediate cause of death as 
congestive heart failure due to cardiomyopathy, cirrhosis and 
renal failure.  It is noted that direct service connection 
for hypertension was initially granted in a February 1964 
rating decision, effective October 1963.  The veteran's 
disability was recharacterized and, at the time of his death, 
he was 100 percent service-connected for coronary artery 
disease, status-post coronary artery bypass graft, under DCs 
7017-7005. 

As stated previously, a grant of service connection for the 
cause of the death of a veteran is warranted where the 
evidence establishes that a service-connected disability was 
either the principal or a contributory cause of death. In the 
present case, the amended Certificate of Death lists 
congestive heart failure as the primary cause of death, with 
cardiomyopathy as a contributing factor.  The Board 
acknowledges that the veteran was service-connected for 
coronary artery disease at the time of his death.  It is 
well-established, in the medical literature, that one of the 
many causes of cardiomyopathy is coronary artery disease.

Based on the above, the Board concludes that the veteran's 
service-connected coronary artery disease singly or jointly 
with some other condition was the immediate or underlying 
cause of his death. See 38 C.F.R. § 3.312(b) (2008). As such, 
a grant of service connection for the cause of death is 
warranted.

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  In 
this case, the Board is granting in full the benefit sought 
on appeal.  Accordingly, assuming, without deciding, that any 
error was committed with respect to either the duty to notify 
or the duty to assist, such error was harmless and need not 
be further considered.  


ORDER

Service connection for the cause of the veteran's death is 
granted.



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


